


Exhibit 10.11


FIRST NIAGARA BANK
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
                
 
 
 
 
Amendment Number One
 
 
 
 

            
The First Niagara Bank Executive Change in Control Severance Plan, effective as
of January 1, 2015 (the “Plan”), is hereby amended in accordance with the
following:
1.
The portion of Section 5.1 preceding Section 5.1(a) is hereby amended and
restated in its entirety to read as follows:

“Section 5.1    Severance Compensation and Benefits. In the event of a
Qualifying Termination of an eligible Participant with an effective date that is
during a CIC Protection Period, and except as otherwise provided by this Article
5 or by Section 8.2(b), the Participant will be entitled to:”
2.
A new subsection “(c)” is hereby added to Section 5.2, which shall provide in
its entirety as follows:

“(c)    Any amendment to this Section 5.2 is subject to the limitation set forth
in Section 8.2(b).”
3.
A new subsection “(c)” is hereby added to Section 5.3, which shall provide in
its entirety as follows:

“(c)    Any amendment to this Section 5.3 is subject to the limitation set forth
in Section 8.2(b).”
4.
Section 5.4 is hereby amended to add the following at the end thereof:

“Any amendment to this Section 5.4 is subject to the limitation set forth in
Section 8.2(b).”
5.
Section 5.5 is hereby amended to add the following at the end thereof:

“Any amendment to this Section 5.5 is subject to the limitation set forth in
Section 8.2(b).”
6.
Section 5.6 is hereby amended to add the following at the end thereof:

“Any amendment to this Section 5.6 is subject to the limitation set forth in
Section 8.2(b).”
7.
Section 5.7 is hereby amended to add the following at the end thereof:

“Any amendment to this Section 5.7 is subject to the limitation set forth in
Section 8.2(b).”
8.
A new subsection “(e)” is hereby added to Section 5.8, which shall provide in
its entirety as follows:





--------------------------------------------------------------------------------




“(e)    Any amendment to this Section 5.8 is subject to the limitation set forth
in Section 8.2(b).”
9.
A new Section 5.9 is hereby added, which shall provide in its entirety as
follows:

Section 5.9    Death.
(a)    In the event of the death of a Participant following his or her
Qualifying Termination, the legal representative of the Participant’s estate
shall be entitled to receive the unpaid portion, if any, as of the date of the
Participant’s death, of the compensation to which the Participant was entitled
to receive pursuant to Section 5.1, and as described (if applicable) by Section
5.2 (CIC Severance), Section 5.3 (Annual Bonus), Section 5.5 (Indemnification),
Section 5.6 (Equity Compensation) and Section 5.7 (Qualified Plans), and all
subject to Section 5.8 (Golden Parachute Adjustments); provided, however,
following the death of a Participant, the Fringe Benefits to which the
Participant was entitled under Section 5.4 (Benefits Continuation) shall be
provided as described in such Section.
(b)    For purposes of Section 5.6 (Equity Compensation), any vested but
unexercised stock options or stock appreciation rights, to the extent
exercisable by the Participant as of the date of his or her death, may be
exercised by the legal representative of the Participant’s estate, or by a
person who acquired such stock option or stock appreciation right by bequest or
inheritance, subject to and in accordance with the terms thereof.
(c)    Any payments to be made to the legal representative of the Participant’s
estate, and the right of the legal representative of the Participant’s estate or
other person to exercise any of the Participant’s stock options or stock
appreciation rights, shall be subject to the legal representative or other
person, as applicable, providing to the Company, on a timely basis, letters
testamentary or equivalent proof of the right of such legal representative or
other person, as well as any other documentation reasonably requested by the
Company.
10.
Section 8.2(b) is hereby amended and restated in its entirety to read as
follows:

“(b)    Change in Control Limitation. Notwithstanding Section 8.2(a), if there
is an amendment, modification or termination of the Plan during the period
commencing on the date that is 12 months before the date on which a Change in
Control occurs and ending on the last day of the applicable CIC Protection
Period (the “Limitation Period”), such amendment, modification or termination
will not apply to a Participant who has a Qualifying Termination during such CIC
Protection Period to the extent that the amendment, modification or termination
reduces the compensation or benefits to be paid or provided to the Participant
under Article 5 as a result of such Qualifying Termination from the amount or
level of such compensation or benefit that would be determined under the terms
of the Plan most favorable to the Participant as in effect since the beginning
of the Limitation Period through the date of the Participant’s Qualifying
Termination.”
The undersigned officer of First Niagara Financial Group, Inc. and First Niagara
Bank, N.A., hereby certifies this document to be a true and complete copy of
Amendment Number One to the Plan, as adopted by the respective Compensation
Committees of their Board of Directors on March 14, 2015.




--------------------------------------------------------------------------------




March 14, 2015
 
 
/s/ Kate White
 
 
Kate White
 
 
EVP, Managing Director Human Resources and Corporate Communications







